DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.

Response to Arguments
Applicant's arguments filed December 1, 2020 have been fully considered but they are not persuasive.
With regards to Claim 1, Applicant argues the inclusion of language requiring a “second plurality of triangular-shaped windows formed in the spar that extend from the spar exterior surface towards the spar interior surface,” overcomes the use of Viens and Howard.  The office must note two issues with this amendment.  
Firstly, the applicant does not have support within the specification for this amendment.  Applicant incorrectly points to ¶48 to support this amendment.  The office must note; however, ¶48 of the instant Application, is drawn to the spar used in the second embodiment of the Instant Invention, a spare as seen in Figures 4-6 of the instant Application, which does not have an exterior and interior side, but rather two internal sides, with a structural member acting as a cover forming the two exterior sides.  Claim 1 is drawn to the embodiment of Figures 1-3, 
Secondly, with regards to claim 1, in so far as the claims are definite, the office notes Viens, Figures 4-6 disclose the windows can be on both sides of the spar, thus in so far as there is an exterior and interior side, both sides of the Viens spare have such windows.  They also include, per Figure 1, portions that extend from the leading edge(24) to trailing edge (22) near the root and tip, thus one side could be equated to an exterior side, and the other an interior side, whereby there are windows extending towards each side from the opposing. 
With regards to the further amendment to claim 9 and 15, and how Applicant believes this distinguishes over the previous rejection of in particular over subject matter attributed to Roche, first the office points to the BRI interpretation of the language of a first arm, as discussed in the Advisory action of December 10, 2020, box 3, the second paragraph. For the purpose of compact prosecution; however, the office has identified art in a new search, as used below in place of Roche, which meets the narrower limitation Applicant is arguing for as well as the  BRI interpretation Roche would be capable of meeting. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-6 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,083,489 to Viens et al. (V1) in view of US 5,634,771 to Howard et al. (H1).

In Re Claim 1:
V1 teaches: 
	 A fan blade for a gas turbine engine, comprising:
	An airfoil (Fig. 1, 10) having a leading edge (Fig. 4, 22) and a trailing edge (24), the airfoil including:
A defining the leading edge and the trailing edge, the spar (36) having a spar exterior surface (32) and a spar interior surface (30), the spar exterior surface extending continuously between the leading edge and the trailing edge, at least a portion of the leading edge, the spar interior surface, and at least a portion of the trailing edge defining a pocket (44, 46, 48); and [Figure 1 shows the broad structure, including a portion of each side at the root and tip extend continuously between trailing and leading edge.]
	 A structural member (Fig. 4, 16A, 16B) received within the pocket, the structural member having a structural member exterior surface and a structural member interior surface. [Figures 4-6 show the structural covers have inner and outer sides.]
	A first plurality of windows (34) formed in the spar that extend from the spar interior surface towards the spar exterior surface; and [Figure 1 shows elements forming windows, Figures 4-5 show windows formed on each side formed from one side (interior/exterior) towards the other.]
	A second plurality of windows (34) formed in the spar that extend from the spar exterior surface towards the spar interior surface; and [Figure 1 shows elements forming windows, Figures 4-5 show windows formed on each side formed from one side (interior/exterior) towards the other.]
a structural fill, a thermoplastic fill, a metal structure fill, or the like.” (Emphasis added). V1 Figure 10, showing a fill (62) is placed in each window/cavity, between the arms (40) of each window.  A review of the V1 disclosure in Col. 4, ll. 9-25 discloses placing filler material into the embodiments of Figures 1-8.  This filler may be placed in one or more, which includes all, of the windows.  In particular since the filler may advantageously dampen or provide additional surface for retaining the structural member, and may include metal based foams, the use in each panel to ensure bonding of the composite panel with a bonding agent (64).]

V1 does not teach:
	Wherein those insert windows are triangular.

V1 does disclose:
	Generally rectangular shaped windows (See Figure 1), but places no criticality or recitation of rectangular or requirement for this shape.

H1 teaches:
	When presenting blades with ribbed cavities to receive inserts they can generally rectangular, be present on both sides and generally filled as V1 discloses. [H1 Figure 1, Abstract, with Figure 5, showing said windows on both sides and all filled.] Further H1 discloses It is a known alternative to form 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pockets of V1, to utilize the triangular array of ribs and pockets as taught by H1, for the purpose of using a known in the art variant which per the prior art could expect a reasonable degree of success, given the establishment in the art of these two shapes as obvious design choice variants of each other.  This would yield triangular windows and inserts.
	
In Re Claims 2-6:
V1 as modified teaches:	
	The fan blade of the gas turbine engine, further comprising:
	(Claim 2) the structural member exterior surface at least partially defines a pressure side (V1, Fig. 4, 26) of the airfoil. [V1, Figure 2 shows the structure, and structural element forming part of one side. Col. 3, ll. 40-46 clarify the pressure and suction sides.]
	(Claim 3) the spar is made of a first material and the structural member is made of a second material that is different from the first material. [V1, Col. 4, ll. 63-67 disclose the features may be different materials.]
	(Claim 4) the structural member interior surface abuts the spar interior surface. [V1, Figure 4-6 shows that the interior of cover (V1, 16A, 16B) abuts at least at the leading and trailing edge spar interior surface as well as several interior ribs (V1, 40).]
	(Claim 5) a first region of the structural member interior surface is spaced apart from the spar interior surface and a second region of the structural member interior surface abuts the spar interior surface, the first region disposed proximate the leading edge. [Claim 4 discloses the portions which abut between the surfaces.  Some regions; however, are spaced apart to form cavities (V1, 34). The office 
	(Claim 6) claim 5, comprising a fill (V1, 62) that is disposed between the first region of the structural member interior surface and the spar interior surface. [V1, Figure 10, and Col. 4, ll. 9-25 disclose a filler placed in the space.]
	

Claim 9, 15-17, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over V1 in view of H1 and US 6,039,542 to Schilling et al. (S1).

In Re Claim 9:
V1 teaches:
	A fan blade for a gas turbine engine, comprising:
	An airfoil (Fig. 1, 10) having a leading edge (Fig. 4, 22) and a trailing edge (24) including:
a spar (36) having:
a head (22) defining the leading edge, 
a spar body (36) extending from the head towards the trailing edge, spar body having a first side (30) and a second side (32) that is disposed opposite the first side, 
A plurality of windows (34) formed in the spar, each window extending from at least one of the first side and the second side towards the opposite of the at least one of the first side and the second side. [Figure 2 shows windows formed by ribs (40) extending from an spar interior surface at the back of the window towards the spar exterior surface which is the open side 
A first structural member (16A) that engages the head, and extends towards the trailing edge,
A second structural member (16B) that engages the head, and extends toward the trailing edge,
A plurality of inserts (Fig. 10, 60), each insert of the plurality of inserts at least partially received in a window of the plurality of windows, [With regards to “inserts” the office turns to the instant application, where Applicant has explicitly recited in ¶39 on Page 7, “An insert (96) is provided that is at least partially received or at least partially disposed within the window (94). The insert (96) may be a lightweight insert such as a foam plug, a composite plug, a structural fill, a thermoplastic fill, a metal structure fill, or the like.” (Emphasis added). V1 Figure 10, showing a fill (62) is placed in each window/cavity, between the arms (40) of each window.  A review of the V1 disclosure in Col. 4, ll. 9-25 discloses placing filler material into the embodiments of Figures 1-8.  This filler may be placed in one or more, which includes all, of the windows.  In particular since the filler may advantageously dampen or provide additional surface for retaining the structural member, and may include metal based foams, the use in each panel to ensure bonding of the composite panel with a bonding agent (64).]
Wherein the first structural member engages the second structural member between an end of the spar body and the trailing edge. [Fig 6, shows a variant of Figure 4, with all the same above cited features, where the structural cover members engage each other through the spar in a region between the head and trailing edge.]

V1 does not teach:


V1 does disclose:
	Generally rectangular shaped windows (See Figure 1), but places no criticality or recitation of rectangular or requirement for this shape.

H1 teaches:
	When presenting blades with ribbed cavities to receive inserts they can generally rectangular, be present on both sides and generally filled as V1 discloses. [H1 Figure 1, Abstract, with Figure 5, showing said windows on both sides and all filled.] Further H1 discloses It is a known alternative to form the inserts (and accompanying ribs which shape them) in a triangular shape by orienting the dividing ribs in for example, an intersecting manner of generally forty five degree. [Figure 3, Col. 4, ll. 10-19.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pockets of V1, to utilize the triangular array of ribs and pockets as taught by H1, for the purpose of using a known in the art variant which per the prior art could expect a reasonable degree of success, given the establishment in the art of these two shapes as obvious design choice variants of each other.  This would yield triangular windows and inserts.

S1 teaches:
	A known method of attaching covers (Fig. 3, 42) in pockets at the leading edges (24) whereby there is a first arm (46) extending at least partially over the first side and cover.  This is discussed in Col. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of V1, to include a first and second arms on the two sides of the spar having a cover, such that the arms extend over the side and pocket, as taught by S1, that extending an arm from the leading edge over the gap and cover, will aid in securing the cover and provide a smoother air flow.  This would yield the limitation first arm extending at least partially over the first side of the internal spar.

In Re Claim 15:
V1 teaches:
	A gas turbine engine [Abstract], comprising fan blade [Title] for a gas turbine engine, comprising:
	An airfoil (Fig. 1, 10) having a leading edge (Fig. 4, 22) a trailing edge (24), a pressure side (30) extending between the leading and the trialing edge, and a suction side (32) that is disposed opposite the pressure side extending between the leading edge and the trailing edge, the airfoil including:
a spar (36) defining the leading edge, the spar being made of a first material; and [Col. 4, ll. 62-67 discloses the airfoil is composed of a first material Al or Ti.]
a structural member (16A, 16B) bonded to the spar, the structural member being made of a second material that is different from the first material. [Col. 4, ll. 62-67 discloses the cover is made of the other of Al or Ti, not used by the airfoil. Fig. 10, 64 is the bonding agent to bond the panel to the structure.]
a plurality of windows (Fig. 4, 34) formed in the spar; and
a plurality of inserts (Fig. 10, 60) each insert of the plurality of inserts at least partially received in a window of the plurality of windows; [With regards to “inserts” the office turns to a structural fill, a thermoplastic fill, a metal structure fill, or the like.” (Emphasis added). V1 Figure 10, showing a fill (62) is placed in each window/cavity, between the arms (40) of each window.  A review of the V1 disclosure in Col. 4, ll. 9-25 discloses placing filler material into the embodiments of Figures 1-8.  This filler may be placed in one or more, which includes all, of the windows.  In particular since the filler may advantageously dampen or provide additional surface for retaining the structural member, and may include metal based foams, the use in each panel to ensure bonding of the composite panel with a bonding agent (64).]
wherein the spar exterior surfaces defines the suction side of the airfoil extending from the leading edge to the trailing edge; [Figure 2 shows the spar has an exterior surface at the root and tip that defined the exterior surface pressure and suction sides.]
wherein the spar includes:
a head (Fig. 4, 22) 
a spar body that extends from the head, the spar body having a first side and a second side that is disposed opposite the first side; 

V1 does not teach:
	Wherein the head has first and second arms. A first structural member that engages the first arm and the first side, a second structural member that engages the second arm and the second side. Nor does V1 teach the inserts are triangular.

V1 does disclose:


H1 teaches:
	When presenting blades with ribbed cavities to receive inserts they can generally rectangular, be present on both sides and generally filled as V1 discloses. [H1 Figure 1, Abstract, with Figure 5, showing said windows on both sides and all filled.] Further H1 discloses It is a known alternative to form the inserts (and accompanying ribs which shape them) in a triangular shape by orienting the dividing ribs in for example, an intersecting manner of generally forty five degree. [Figure 3, Col. 4, ll. 10-19.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pockets of V1, to utilize the triangular array of ribs and pockets as taught by H1, for the purpose of using a known in the art variant which per the prior art could expect a reasonable degree of success, given the establishment in the art of these two shapes as obvious design choice variants of each other.  This would yield triangular windows and inserts.

S1 teaches:
	A known method of attaching covers (Fig. 3, 42) in pockets at the leading edges (24) whereby there is a first arm (46) extending at least partially over the first side and cover.  This is discussed in Col. 5, ll. 25-35, that this method of using the lip, minimize discontinuities in air flow and assist in securing the cover.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of V1, to include a first and second arms on the two sides of the spar having a cover, such that the arms extend over the side and pocket, as taught by S1, that extending an arm from the leading edge over the gap and cover, will aid in securing the cover and 

In Re Claims 16, 17, and 19:
V1 as modified teaches:	
	The gas turbine engine of claim 15, wherein:
	(Claim 16) the spar exterior surface at least partially defining the pressure side (V1, Fig 4, 30) of the airfoil, and a spar interior surface that extends from the leading edge towards the trailing edge, the spar interior surface defining a pocket (34) that at least partially receives the structural member. 	(Claim 17) claim 16, the structural member (V1, Fig. 4, 16A) has a structural member interior surface that at least partially engages the spar interior surface and a structural member exterior surface that is disposed opposite the structural member interior surface, the structural member exterior surface defining the pressure side. [Figure 4, and claim 16 provide feature of pressure side, and show the structural member cover (16A) providing a portion of the pressure surface and partially engaged the spar interior surface at leading and trailing edges and along ribs.]
	(Claim 19) wherein the structural member (V1, Fig. 4, 16A) engages the first arm (S1, Fig. 3, 46) and the first side and defines the pressure side. 

Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over V1, H1, and S1 as applied to claims 9 and 15 above, and further in view of US 7,575,417 to Finn et al. (F1).

In Re Claim 14:
V1 as modified in claim 9 teaches:


V1 as modified does not teach:
	Wherein the structural members define the trailing edge.

F1 teaches:
	It is desirable with reinforced fan blades, for the trailing edge, to be composed of structurally stronger metallic-composite materials overlaying the central spar because these regions experience the most damage and metallic panels may be too dense, and composite materials may be to crack prone. [Figure 3, Col. 1, ll. 10-25.] a Metal composite panel maybe advantageous over this, and may extend to the trailing edge for enhancing the protection in this region. [Col. 2, ll. 0-25.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panels of V1 to be composed of the metallic-composite laminate of F1, and to extend to the trailing edge rather than short of it, as taught by F1, for the purpose of providing a panel lighter in weight than metal, but without the weaker crack tendencies of a non-metal composite, while also serving to extending the protection to the trailing edge region most in need, using the adhesion provide at the trailing edge as disclosed further in F1.  This would yield the limitation of claim 14, wherein the structural members define the trailing edge. 


In Re Claim 20:
V1 as modified in claim 15 teaches:


V1 as modified does not teach:
	Wherein the structural members define the trailing edge.

F1 teaches:
	It is desirable with reinforced fan blades, for the trailing edge, to be composed of structurally stronger metallic-composite materials overlaying the central spar because these regions experience the most damage and metallic panels may be too dense, and composite materials may be to crack prone. [Figure 3, Col. 1, ll. 10-25.] a Metal composite panel maybe advantageous over this, and may extend to the trailing edge for enhancing the protection in this region. [Col. 2, l. 0-25.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panels of V1 to be composed of the metallic-composite laminate of F1, and to extend to the trailing edge rather than short of it, as taught by F1, for the purpose of providing a panel lighter in weight than metal, but without the weaker crack tendencies of a non-metal composite, while also serving to extending the protection to the trailing edge region most in need, using the adhesion provide at the trailing edge as disclosed further in F1.  This would yield the limitation of claim 20, wherein the structural members define the trailing edge. 

Conclusion


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747